

116 HR 4379 IH: Under Performing Directories that Affect Treating Emergencies Act
U.S. House of Representatives
2019-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4379IN THE HOUSE OF REPRESENTATIVESSeptember 18, 2019Mrs. Axne (for herself, Ms. Stevens, Ms. Mucarsel-Powell, Mrs. Lee of Nevada, Ms. Wild, Ms. Finkenauer, Ms. Torres Small of New Mexico, and Ms. Houlahan) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Patient Protection and Affordable Care Act to require qualified health plans to have
			 in place a process to remove from publicly accessible provider directories
			 of such plans providers that are no longer within the network of such
			 plans, and for other purposes.
	
 1.Short titleThis Act may be cited as the Under Performing Directories that Affect Treating Emergencies Act or the UPDATE Act. 2.Requirement for qualified health plans to have in place a process to remove from publicly accessible provider directories of such plans providers that are no longer within the network of such plans (a)In generalSection 1311(c) of the Patient Protection and Affordable Care Act (42 U.S.C. 18031(c)) is amended—
 (1)in paragraph (1)(B)— (A)by striking and provide and inserting , provide; and
 (B)by inserting before the semicolon at the end the following: , and have in place the process described in paragraph (7) to remove from any publicly accessible provider directory of such plan providers that are no longer within the network of such plan; and
 (2)by adding at the end the following new paragraph:  (7)Process to remove from publicly accessible provider directories providers that are no longer in-NetworkFor purposes of paragraph (1)(B), the process described in this paragraph, with respect to a qualified health plan, is a process through which such plan does the following with respect to each provider listed in a publicly accessible provider directory of such plan that does not submit any claims to such plan for at least a six-month period in a calendar year:
 (A)Sends an inquiry to such provider requiring such provider to verify, not later than the date that is 30 days after such plan sends such inquiry, whether such provider is still a provider within the network of such plan.
 (B)In the case that such plan— (i)receives a response to such inquiry by the date described in subparagraph (A) that such provider is no longer a provider within the network of such plan, removes such provider from such publicly accessible provider directory; or
 (ii)does not receive any response to such inquiry by such date— (I)sends a subsequent inquiry described in such subparagraph to such provider; and
 (II)removes such provider from such publicly accessible provider directory if such provider either submits to such plan, not later than the date that is 30 days after such plan sends such subsequent inquiry, a response described in clause (i), or does not respond to such subsequent inquiry by such date..
 (b)Effective dateThe amendments made by subsection (a) shall apply with respect to plan years beginning on or after January 1, 2021.
			